Title: To Thomas Jefferson from Mary Jefferson Eppes, 6 November 1801
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


Monticello November the 6th
I did not write to you last week my dear Papa, I had discover’d my little Francis had the hooping cough & my apprehensions about him were so great that I could not at that time write. he has now struggled with it eleven days & tho’ he coughs most violently so as to become perfectly black with it in the face he is so little affected by it otherwise that my hopes are great that he will go through with it, he has as yet lost no flesh & has had only one fever we shall endeavour to travel with him the last of next week if he is not worse. I have borrow’d Crity as a nurse for this winter, Betsys ill health was such that I could not depend on her as one & we shall return with Crity in the spring to meet you. the children at Edgehill stand the disorder very well, Cornelia suffers most with it but she still looks very well, (Mr Eppes says who saw her yesterday). Ellen next to her is most unwell the other three are better, Virginia particularly. I have not seen my Sister since her return to Edgehill she remain’d here four weeks after you left us during which time except a few days we were entirely alone, how much did we wish for you then my dear Papa, but I am afraid that except in the spring we shall never enjoy the happiness of being alone with you. nothing would give me greater pleasure could Mr Eppes so arrange it as to spend the next summer here, the hope of a flying visit sometimes from you, would alone make it most desirable independent of every thing else. Adieu dear Papa believe me most tenderly yours
M Eppes
 